CONERY, J.,
dissents and assigns reasons.
Iff respectfully dissent. I would find that in this summary judgment case, there is a genuine issue of fact as to whether the *1122defendant’s original answers ,to interrogatories and requests for admissions should preclude defendant from contesting the particulars of .this alleged slip and fall at trial. If the Answers to Interrogatories and Requests for Admissions are properly-introduced into evidence at trial by plaintiff, defendant should be allowed to introduce evidence in their case in chief as to the particulars of how and why those “admissions” were made, including alleged mistake by prior counsel. The jury should decide the facts based on all the evidence.
I would further’ find that clear issues of material fact exist and summary judgment is improper. Defendants should be allowed to introduce evidence to the jury that it exercised reasonable care and was free from fault, including by testimony and the video showing many patrons walking through this exact area without incident prior to plaintiffs fall. Moreover, defendant’s expert finds no evidence of any defect on the non-skid surface involved in this case.
This case involves questions of credibility and how the fact finder should weigh the evidence. Those are questions for the jury. This ease is not appropriate |2for summary judgment disposition.